ZEA CAPITAL FUND LLC CODE OF ETHICS 1.Statement of General Policy Zea Capital Fund LLC (“the Company”) seeks to foster a reputation for integrity and professionalism.That reputation is a vital business asset.The confidence and trust placed in us by investors in the Company is something that is highly valued and must be protected.As a result, any activity that creates even the suspicion of misuse of material non-public information any of our employees, which gives rise to or appears to give rise to any breach of fiduciary duty owed to our investors, or which creates any actual or potential conflict of interest between the Company or any of its employees or even the appearance of any conflict of interest must be avoided and is prohibited.At the same time, we believe that individual investment activities by our officers and employees should not be unduly prohibited or discouraged. Rule17j-1 (the “Rule”) under the Investment Company Act of 1940, as amended (the “1940 Act”) requires the Company adopt a code of ethics containing provisions reasonably necessary to prevent access persons (as defined therein) from engaging in any act, practice or course of business prohibited by the Rule.Accordingly, this Code of Ethics (the “Code”) has been adopted to ensure that those who have knowledge of the portfolio transactions will not be able to act thereon to the disadvantage of the Company.The Code does not purport comprehensively to cover all types of conduct or transactions which may be prohibited or regulated by the laws and regulations applicable to the Company and persons connected with it.It is the responsibility of each employee to conduct personal securities transactions in a manner that does not interfere with the transactions of the Company or otherwise take unfair advantage of the Company, and to understand the various laws applicable to such employee. 2.Definitions of Terms Used (a) “Access Person” means (i)any director, officer or manager of the Company (or of any company in a control relationship to the Company) who, in connection with his/her regular functions or duties, makes, participates in, or obtains information regarding the purchase or sale of Covered Securities by the Company, or whose functions relate to the making of any recommendations with respect to purchases or sales of Covered Securities; and (iii)any natural person in a control relationship to the Company who obtains information concerning recommendations made to the Company with regard to the purchase or sale of Covered Securities by the Company. (b) “Automatic Investment Plan” means a program, including a dividend reinvestment plan, in which regular periodic purchases (or withdrawals) are made automatically in (or from) investment accounts in accordance with a predetermined schedule and allocation. 1 (c) “Beneficial interest” shall be interpreted in the same manner as it would be in determining whether a person is subject to the provisions of Section16 of the Securities Exchange Act of 1934 (the “1934 Act”) and rules thereunder, which includes any interest in which a person, directly or indirectly, has or shares a direct or indirect pecuniary interest.A pecuniary interest is the opportunity, directly or indirectly, to profit or share in any profit derived from any transaction.Each Access Person will be assumed to have a pecuniary interest, and therefore, beneficial interest in or ownership of, all securities held by the Access Person, the Access Person’s spouse, all minor children, all dependent adult children and adults sharing the same household with the Access Person (other than mere roommates) and in all accounts subject to their direct or indirect influence or control and/or through which they obtain the substantial equivalent of ownership, such as trusts in which they are a trustee or beneficiary, partnerships in which they are the general partner (except where the amount invested by the general partner is limited to an amount reasonably necessary in order to maintain the status as a general partner), corporations in which they are a controlling shareholder (except any investment company, trust or similar entity registered under applicable U.S. or foreign law) or any other similar arrangement.Any questions an Access Person may have about whether an interest in a security or an account constitutes beneficial interest or ownership should be directed to the Compliance Officer. (d) “Considering for purchase or sale” shall mean when the portfolio manager communicates that he/she is seriously considering making such a transaction or when a recommendation to the portfolio manager to purchase or sell has been made or communicated by an analyst at the Company’s and, with respect to the analyst making the recommendation, when such analyst seriously considers making such a recommendation. (e) “Contemplated Security” shall mean any security that the Company is eligible to hold or intends or proposes to acquire, and any security related to or connected with such security.The term security shall have the meaning set forth in Section 2(a)(36) of the 1940 Act, as amended, including any right to acquire such security, such as puts, calls, other options or rights in such securities, and securities-based futures contracts. (f) “Covered Security” shall mean any security, and any security related to or connected with such security.The term security shall have the meaning set forth in Section 2(a)(36) of the 1940 Act, as amended, including any right to acquire such security, such as puts, calls, other options or rights in such securities, and securities-based futures contracts, except that it shall not include securities which are direct obligations of the government of the United States, shares issued by U.S. registered open-end investment companies, bankers’ acceptances, bank certificates of deposit, commercial paper or high quality short-term debt instruments, including repurchase agreements. 2 (g) “Disinterested Director” means any director of the Company who is not an interested person of the Company’s principal underwriter, is not an officer of the Company and is not otherwise an “interested person” of the Company as defined in the 1940 Act. (h) The “Compliance Officer” shall mean the person or his/her designee that shall be appointed to administer this Code of Ethics in accordance with this policy. (i) “Initial Public Offering” means an offering of securities registered under the Securities Act of 1933, as amended, (the “1933 Act”) the issuer of which, immediately before the registration, was not required to file reports under Sections13 or15(d) of the 1934 Act, or an initial public offering under comparable foreign law. (j) “Investment Personnel” means any employee of the Company (or any company in a control relationship to the Company) who, in connection with his or her regular functions or duties, makes or participates in making recommendations regarding the purchase or sale of securities by the Company.Investment Personnel also includes any natural person who controls the Company and who obtains information concerning recommendations made to the Company regarding the purchase or sale of securities by the Company. (k) “Knowingly/Knows/Knew” means (i)actual knowledge or (ii)reason to believe but shall exclude institutional knowledge, where there is no affirmative conduct by the employee to obtain such knowledge, for example, querying the Company’s trading system or Investment Personnel. (l) “Limited Offering” means an offering that is exempt from registration under Section4(2) or Section4(6) under the 1933 Act, as amended, or pursuant to Rule504, Rule505, or Rule506 under the 1933 Act, and similar restricted offerings under comparable foreign law. (m) “Personal benefit” includes any intended benefit for oneself or any other individual, company, group or organization of any kind whatsoever except a benefit for the Company. 3.Preferential Treatment, Gifts and Entertainment No Access Person shall seek or accept favors, preferential treatment or any other personal benefit because of his or her association with the Company, except those usual and normal benefits directly provided by the Company. No Access Person shall accept any entertainment, gift or other personal benefit that may create or appears to create a conflict between the interests of such Person and the Company.In addition, Investment Personnel are prohibited from receiving any gift or other thing of more than de minimis value from any person or entity that does business with or on behalf of the Company.For purposes of this Code, deminimis is defined as reasonable and customary business entertainment, such as an occasional dinner, a ticket to a sporting event or the theater, or 3 comparable entertainment which is neither so frequent nor so extensive as to raise any question of propriety.Any questions regarding the receipt of any gift or other personal benefit should be directed to the Compliance Officer. 4.Conflicts of Interest If any Access Person is aware of a personal interest that is, or might be, in conflict with the interest of the Company, that Access Person should disclose the situation or transaction and the nature of the conflict to the Compliance Officer for appropriate consideration.Without limiting the foregoing, Investment Personnel who are planning to invest in or make a recommendation to invest in a security for the Company, and who have a material interest in the security or a related security, must first disclose such interest to his or her manager or the Compliance Officer.Such manager or the Compliance Officer shall conduct an independent review of the recommendation to purchase the security for clients and written evidence of such review shall be maintained by the Compliance Officer.Investment Personnel may not fail to timely recommend a suitable security to, or purchase or sell of suitable security for, the Company in order to avoid an actual or apparent conflict with a personal transaction in a security. 5.Service as a Director Investment Personnel are prohibited from accepting any new appointment to the boards of directors of any company having similar characteristics to those the Company primarily invests in, whether or not its securities are publicly traded, absent prior authorization of the Compliance Officer.In determining whether to authorize such appointment, the Compliance Officer shall consider whether the board service would be adverse to the interests of the Company and whether adequate procedures exist to ensure isolation from those making investment decisions.No Investment Personnel may participate in a decision to purchase or sell a security of any company for which he/she serves as a director.All Investment Personnel shall report existing board positions with for-profit corporations, business trusts or similar entities within ten (10) days of becoming an Investment Personnel.All Investment Personnel must notify the Compliance Officer within ten (10) days of accepting a new appointment to serve on the board of directors of any for-profit corporation, business trust or similar entity (other than energy infrastructure companies, for which prior authorization of the Compliance Officer is required). 6.Inside Information U.S. securities laws and regulations, and certain foreign laws, prohibit the misuse of “inside” or “material non-public” information when trading or recommending securities.In addition, Regulation FD prohibits certain selective disclosure to analysts. Inside information obtained by any Access Person from any source must be kept strictly confidential.All inside information should be kept secure, and access to files and computer files containing such information should be restricted.Persons shall not act upon or disclose material non-public or insider information except as may be necessary for legitimate business purposes on 4 behalf of the Company.Questions and requests for assistance regarding insider information should be promptly directed to the Compliance Officer. Inside information may include, but is not limited to, knowledge of pending orders or research recommendations, corporate finance activity, mergers or acquisitions, advance earnings information and other material non-public information that could affect the price of a security. Company and shareholder account information is also confidential and must not be discussed with any individual whose responsibilities do not require knowledge of such information. 7.Restrictions on Personal
